DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“the common electrodes and the gate lines are in a same layer” in the device claims (but not in the method claims) 
“each charge sharing unit comprises a capacitance sharing structure, and the capacitance sharing structure comprises a first conducting layer and a second conducting layer, and the first passivation layer is located between the first conducting layer and the second conducting layer”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: 
[0042] FIG. 1 is a circuit diagram of an exemplary liquid crystal pixel for resolving a 15color cast problem. In the liquid crystal display, to make a plurality of electrodes in the pixel perform charge sharing between each other is a technology derived for resolving the color cast problem. Referring to FIG. 1, a liquid crystal pixel circuit as shown in FIG. 1, a main pixel is controlled by a gate line Gate1, and a transistor T1 is used to obtain data from a data line Data and store the data in a storage capacitance Cst1; a sub pixel is also controlled by the gate line Gate1, and a transistor T2 is used to obtain data from the data line Data and store the data in a storage capacitance Cs2; apart from that, the sub pixel is further controlled by a gate line Gate2, and a transistor T3 is used to perform charge sharing between a storage capacitance Cst2 and a storage capacitance Csb…

[0046] Referring to FIG. 3, FIG. 4, FIG. 4a, and FIG. 4b, in an embodiment of this application, a liquid crystal display panel of this application includes: an active switch array substrate 301, including: a first substrate 322; a plurality of gate lines 210, formed on the first substrate 322; a gate cover layer 324, formed on the first substrate 322 and covering the gate lines 210; a plurality of data lines 320, formed on the gate cover layer 324, where the plurality of data lines 320 and the plurality of gate lines 210 define a plurality of pixel regions 316; a plurality of common electrodes 420 (for example, indium tin oxide electrodes), formed on the first substrate 322, where the common electrodes 420 are located at a border of the pixel regions 316 and are adjacent to the gate lines 210, and the common electrodes and the gate lines are in a same layer; a passivation layer 410, formed on the gate cover layer 324 and covering the data lines 320, where a film thickness 325 of the passivation layer 410 is 0.1 µm; a plurality of charge sharing units 401, electrically coupled to the common electrodes 420 and separately disposed in the pixel regions 400, where each charge sharing unit 401 includes a capacitance sharing structure, the capacitance sharing structure includes a first conducting layer 420 and a second conducting layer 320, the first conducting layer 420 is made of a transparent conductive material, and a material of the second conducting layer 320 is the same as a material of the data lines 320; and the first passivation layer 410 is located between the first conducting layer 420 and the second conducting layer 320; a second passivation layer 328, covering the first conducting layer 420, where the second passivation layer 328 has a step-shaped profile; and a pixel electrode layer 460, formed on the first passivation layer 410 and the second passivation layer 328; a second substrate (not shown in figures) (for example, a color filter layer substrate), where the active switch array substrate 301 is disposed opposite to the second substrate (not shown in figures); and a liquid crystal layer, formed between the active switch array substrate 301 and the second substrate (not shown in figures), where the liquid crystal layer includes an optical activity substance. 

[0047] In an embodiment of this application, a liquid crystal display apparatus of this application includes a backlight module and a liquid crystal display panel, where the liquid crystal display panel includes an active switch array substrate 301, including: a first substrate 322; a plurality of gate lines 210, formed on the first substrate 322; a gate cover layer 324, formed on the first substrate 322 and covering the gate lines 210; a plurality of data lines 320, 30formed on the gate the common electrodes and the gate lines are in a same layer; a first passivation layer 410, formed on the gate cover layer 324 and covering the data lines 320, where a film thickness 325 of the first passivation layer 410 is 0.1 µm; a plurality of charge sharing units 401, electrically coupled to the common electrodes 420 and separately disposed in the pixel regions 400, where each charge sharing unit 401 includes a capacitance sharing structure, the capacitance sharing structure includes a first conducting layer 420 and a second conducting layer 320, the first conducting layer 420 is made of a transparent conductive material, and a material of the second conducting layer 320 is the same as a material of the data lines 320; and the first passivation layer 410 is located between the first conducting layer 420 and the second conducting layer 320; a second passivation layer 328, covering the first conducting layer 420, where the second passivation layer 328 has a step-shaped profile; and a pixel electrode layer 460, formed on the first passivation layer 410 and the second passivation layer 328; a second substrate (not shown in figures) (for example, a color filter layer substrate), where the active switch array substrate 301 is disposed opposite to the second substrate (not shown in figures); and a liquid crystal layer, formed between the active switch array substrate 301 and the second substrate (not shown in figures), where the liquid crystal layer includes an optical activity substance. 

[0052] Referring to FIG. 3, FIG. 4b, FIG. 4c, FIG. 4d, FIG. 4e, FIG. 4f, and FIG. 4g, in an embodiment of this application, a manufacturing method for an active switch array substrate 301 includes: providing a first substrate 322; forming a plurality of gate lines 210 on the first substrate 322; forming a gate cover layer 324 on the first substrate 322 and covering the gate lines 210; forming a plurality of data lines 320 and second conducting layers 320 on the gate cover layer 324, where the data lines 320 and the gate lines 210 define a plurality of pixel regions 316; forming a first passivation layer 410 on the gate cover layer 324 and covering the data lines 320 and the second conducting layers 320; forming a plurality of first conducting layers 420 on the first passivation layer 410, where the first conducting layers 420 are made of a transparent conductive material, a material of the second conducting layers 320 is the same as a material of the data lines 320, the first passivation layer 410 is located between the first conducting layers 420 and the second conducting layers 320, and the first conducting layers 420 and the second conducting layers 320 are separately combined to be a plurality of capacitance sharing structures; covering the first conducting layer 420 with a second passivation layer 328; and forming a pixel electrode layer 460 on the first passivation layer 410 and the second passivation layer 328. 

1- The specification discloses the different elements assigned with same number:  
first conducting layer 420 and common electrode 420 assign the same number,
data lines 320 and the second conducting layer 320 assign the same number.

2- Paragraph [0042) and Fig. 1/1a disclose a storage capacitance Csb performing charge sharing connects to a ground with common voltage and a transistor T3, that  the second conducting layer 320 should connect to a transistor T3 (not data lines 320) OR the first conducting layer 420 connects to a transistor T3 (not the common electrode 420) and the second conducting layer 320 connects to a data lines 320.

3- Fig. 4b shows the common electrode 420 formed on the first passivation layer 410; therefore, the common electrodes and the gate lines can NOT be in a same layer.
4- data lines 320 formed on the gate cover layer 324; the first passivation layer 410 is located between the first conducting layer 420 (also the common electrodes 420) and the second conducting layer 320; therefore, the common electrodes and the gate lines can NOT be in a same layer.

Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 12 cite an active switch array substrate, comprising: 
a plurality of data lines 320, formed on the gate cover layer 324, wherein the data lines and the gate lines define a plurality of pixel regions; 
a plurality of common electrodes 420, formed on the first substrate, wherein the common electrodes 420 are located at a border of the pixel regions and are adjacent to the gate lines, and the common electrodes 420 and the gate lines 210 are in a same layer; 
a first passivation layer 410, formed on the gate cover layer and covering the data lines 320; 
a plurality of charge sharing units 401, separately disposed in the pixel regions and electrically coupled to the common electrodes, wherein each charge sharing unit comprises a capacitance sharing structure, and the capacitance sharing structure comprises a first conducting layer 420 and a second conducting layer 320, and the first passivation layer 410 is located between the first conducting layer 420 and the second conducting layer 320.

Claim 7 cites a manufacturing method for an active switch array substrate, comprising:  
forming a gate cover layer 324 on the first substrate and covering the gate lines; 
forming a plurality of data lines 320 and second conducting layers 320 on the gate cover layer 324, wherein the data lines 320 and the gate lines define a plurality of pixel regions;  
forming a first passivation layer on the gate cover layer 324 and covering the data lines 320 and the second conducting layers 320 ; 
forming a plurality of first conducting layers on the first passivation layer, wherein the first passivation layer is located between the first conducting layers and the second conducting layers, and the first conducting layers and the second conducting layers are separately combined to be a plurality of capacitance sharing structures.

A plurality of charge sharing units 401 electrically coupled to the common electrodes and the capacitance sharing structure comprises a first conducting layer 420 and a second conducting layer 320.  That means: the common electrode 420 and the first conducting layer 420 formed in the same layer (specifying in the same number 420 in the specification).  Furthermore, when the first passivation layer 410 is located between the first conducting layer 420 and the second conducting layer 320 and formed on the the first conducting layer 420 and the second conducting layer 320 should be formed on the gate cover layer 324 as Fig. 4b shown.  Therefore, the common electrodes and the gate lines can NOT be in a same layer.  However, the formation of “the common electrodes 420 electrically coupled to a plurality of charge sharing units 401” is silenced in the claims 7-11 of the manufacturing method. 

Claims 2-6, 7-11 and 13-15 are rejected since they depend on indefinite claims 1, 7, 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Syn et al. (US 20180129110).

    PNG
    media_image1.png
    411
    511
    media_image1.png
    Greyscale

Regard to claim 1, Syn et al. disclose an active switch array substrate, comprising: 
a first substrate 301; 
a plurality of gate lines GL (connected with gate electrode GE1/GE2/GE3, formed on the first substrate 301;  
a gate cover layer [a gate insulating layer 311], formed on the first substrate 301 and covering the gate lines GL; 
a plurality of data lines DL, formed on the gate cover layer 311 (see Fig. 12), wherein the data lines and the gate lines define a plurality of pixel regions (see Fig. 2); 
a plurality of common electrodes [the storage line 750 receives a storage voltage from a power supply.  The storage voltage is substantially the same as a common voltage of the common electrode 330. The storage line 750 connected to the first storage electrode 751, the second storage electrode 752 and the third storage electrode 753 and the fourth storage electrode 754 receives common voltage], formed on the first substrate, wherein 
the common electrodes 751/752/753/754 are located at a border of the pixel regions and are adjacent to the gate lines, and  
the common electrodes 751/752/753/754 and the gate lines GL are in a same layer; 
a first passivation layer [a protective layer 320], formed on the gate cover layer 311 and covering the data lines DL; 
a plurality of charge sharing units, separately disposed in the pixel regions and electrically coupled to the common electrodes, wherein 
each charge sharing unit [The third switching element TFT3 is controlled by a second gate signal from the second gate line GL2 and is connected between the first sub-pixel electrode PE1 and the charge sharing capacitor Ccs] comprises a capacitance sharing structure, and 
the capacitance sharing structure comprises a first conducting layer [the fourth storage electrode 754 receives common voltage] and a second conducting layer 511 and SE3 (see Fig. 11), and 
the first passivation layer 320 is located between the first conducting layer 754 and the second conducting layer 511; 
a second passivation layer [a 
a pixel electrode layer [the first sub-pixel electrode PE1, the second sub-pixel electrode PE2], formed on the first passivation layer and the second passivation layer.  

Regard to claim 7, Syn et al. disclose a manufacturing method for an active switch array substrate, comprising:  
forming a plurality of gate lines GL on the first substrate; 
forming a gate cover layer 311 on the first substrate and covering the gate lines; 
forming a plurality of data lines DL and second conducting layers 511/SE3 on the gate cover layer 311, wherein the data lines and the gate lines define a plurality of pixel regions;  
forming a first passivation layer 320 on the gate cover layer 311 and covering the data lines DL and the second conducting layers SE3; 
forming a plurality of first conducting layers 754 on the first passivation layer, wherein 
the first passivation layer 754 is located between the first conducting layers and the second conducting layers, and the first conducting layers; 
the second conducting layers 511/SE3 are separately combined to be a plurality of capacitance sharing structures; 
covering the first conducting layer with a second passivation layer 354; and 
forming a pixel electrode layer PE1/PE2 on the first passivation layer and the second passivation layer.  

2.	Claims 1 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jiang (US 20180149939).  

    PNG
    media_image2.png
    464
    1203
    media_image2.png
    Greyscale


a first substrate 10; 
a plurality of gate lines [a scan line (not shown)], formed on the first substrate;  
a gate cover layer [a first dielectric layer 30], formed on the first substrate and covering the gate lines; 
a plurality of data lines 80, formed on the gate cover layer 30, wherein the data lines and the gate lines define inherently a plurality of pixel regions; 
a plurality of common electrodes, formed on the first substrate, wherein 
the common electrodes [a lower common electrode 20] are located at a border of the pixel regions and are adjacent to the gate lines, and  
the common electrodes 20 and the gate lines are in a same layer; 
a first passivation layer [a second dielectric layer 40], formed on the gate cover layer and covering the data lines 80; 
a plurality of charge sharing units [The source of the charge-sharing TFT T3 is the first source 91.  The first source 91 is electrically connected to the upper common electrode 50 (see Fig. 1)], separately disposed in the pixel regions and electrically coupled to the common electrodes 20, wherein 
each charge sharing unit comprises a capacitance sharing structure, and 
the capacitance sharing structure comprises a first conducting layer 50 and a second conducting layer 20, and 
the first passivation layer 40 is located between the first conducting layer and the second conducting layer; 
a second passivation layer [a third dielectric layer 60], covering the first conducting layer 20; and 
a pixel electrode layer [a pixel electrode layer 70], formed on the first passivation layer 40 and the second passivation layer 60.  

Regard to claim 7, Jiang discloses a manufacturing method for an active switch array substrate, comprising:  
providing a first substrate 10; 
forming a plurality of gate lines [a scan line (not shown) on the first substrate; 
forming a gate cover layer 30 on the first substrate and covering the gate lines; 
forming a plurality of data lines 80 and second conducting layers 91 on the gate cover layer 30, wherein the data lines and the gate lines define a plurality of pixel regions;  
forming a first passivation layer 40 on the gate cover layer 30 and covering the data lines 80 and the second conducting layers 20; 
forming a plurality of first conducting layers 50 on the first passivation layer, wherein 
the first passivation layer 40 is located between the first conducting layers 50 and the second conducting layers 20, and 
the first conducting layers 50, and the second conducting layers 20 are separately combined to be a plurality of capacitance sharing structures; 
covering the first conducting layer 50 with a second passivation layer 20; and 
forming a pixel electrode layer 70 on the first passivation layer 50 and the second passivation layer 20.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. (KR20080102798) disclose a liquid crystal display device comprising a third thin film transistor(T3) is connected to the charge sharing capacitor(Ccs), which comprises storage line 27, third source electrode extension portion 68, gate insulating film 30 is located between the storage line 27 and the third source electrode extension portion 68.
Um et al. (US 20080062340) disclose a liquid crystal display comprising additional capacitor ("sharing capacitor Csh"), which comprises a common electrode 114 made of ITO covered by an insulating layer 115, storage electrodes SE and the second drain electrodes DE2.
Kim et al. (US 20120075542) disclose a liquid crystal display including the CDE overlaps the storage line STL of the pixel. The down capacitor Cdown is defined by the storage line STL, the charge sharing electrode CDE connected to the third drain electrode DE3 while partially overlapping the storage line STL, and the insulating layer 111 interposed between the charge sharing electrode CDE and the storage line STL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871